Title: General Orders, 8 May 1777
From: Washington, George
To: 

 

Head-Quarters, Morristown May 8th 1777.
New-York.Albany.


As few vices are attended with more pernicious consequences, in civil life; so there are none more fatal in a military one, than that of GAMING; which often brings disgrace and ruin upon officers, and injury and punishment upon the Soldiery: And reports prevailing, which, it is to be feared are too well founded, that this destructive vice has spread its baneful influence in the army, and, in a peculiar manner, to the prejudice of the recruiting Service, The Commander in chief, in the most pointed and explicit terms, forbids ALL officers and soldiers, playing at cards, dice—or at any games, except those of EXERCISE, for diversion; it being impossible, if the practice be allowed, at all, to discriminate between innocent play, for amusement, and criminal gaming, for pecuniary and sordid purposes.
Officers, attentive to their duty, will find abundant employment, in training and disciplining their men—providing for them—and seeing that they appear neat, clean and soldierlike—Nor will any thing redound more to their honor—afford them more solid amusement—or better answer the end of their appointment, than to devote the vacant moments, they may have, to the study of Military authors.
The Commanding Officer of every corps is strictly enjoined to have this order frequently read, and strongly impressed upon the minds of those under his command. Any officer, or soldier, or other person belonging to, or following, the army, either in camp, in quarters, on the recruiting service, or elsewhere, presuming, under any pretence, to disobey this order, shall be tried by a General Court Martial.
The General Officers, in each division of the army, are to pay the strictest attention to the due execution thereof.
The Adjutant General is to transmit copies of this order, to the different departments of the army: Also to cause the same to be immediately published in the Gazettes of each State, for the information of officers, dispersed on the recruiting service.
